Name: Commission Regulation (EC) No 1847/2001 of 20 September 2001 opening tendering procedure No 41/2001 EC for the sale of wine alcohol for new industrial uses
 Type: Regulation
 Subject Matter: beverages and sugar;  agricultural activity;  industrial structures and policy;  trade policy
 Date Published: nan

 Avis juridique important|32001R1847Commission Regulation (EC) No 1847/2001 of 20 September 2001 opening tendering procedure No 41/2001 EC for the sale of wine alcohol for new industrial uses Official Journal L 253 , 21/09/2001 P. 0008 - 0009Commission Regulation (EC) No 1847/2001of 20 September 2001opening tendering procedure No 41/2001 EC for the sale of wine alcohol for new industrial usesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as amended by Regulation (EC) No 2826/2000(2),Having regard to Commission Regulation (EC) No 1623/2000 of 25 July 2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms(3), as last amended by Regulation (EC) No 1660/2001(4), and in particular Article 80 thereof,Whereas:(1) Regulation (EC) No 1623/2000 lays down, inter alia, the detailed rules for disposing of stocks of alcohol arising from distillation under Articles 27, 28 and 30 of Regulation (EC) No 1493/1999 held by intervention agencies.(2) Tendering procedures should be organised for the sale of wine alcohol for new industrial uses with a view to reducing the stocks of wine alcohol in the Community and enabling small-scale industrial projects to be carried out and such alcohol to be processed into goods intended for export for industrial uses. The wine alcohol of Community origin in storage in the Member States consists of quantities produced from distillation under Articles 35, 36 and 39 of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine(5), as last amended by Regulation (EC) No 1677/1999(6), and under Articles 27 and 28 of Regulation (EC) No 1493/1999.(3) Since the adoption of Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro(7), the prices offered in tenders and securities must be expressed in euro and payments must be made in euro.(4) Minimum prices should be fixed for the submission of tenders, broken down according to the type of end use.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Tendering procedure No 41/2001 EC is hereby opened for the sale of wine alcohol for new industrial uses. The alcohol concerned has been produced from distillation under Articles 35 and 36 of Regulation (EEC) No 822/87 and Articles 27 and 28 of Regulation (EC) No 1493/1999 and is held by the French intervention agency.The volume put up for sale is 100000 hectolitres of alcohol at 100 % vol. The vat numbers, places of storage and the volume of alcohol at 100 % vol contained in each vat are detailed in the Annex hereto.Article 2The sale shall be conducted in accordance with Articles 79, 81, 82, 83, 84, 85, 95, 96, 97, 100 and 101 of Regulation (EC) No 1623/2000 and Article 2 of Regulation (EC) No 2799/98.Article 3Tenders must be submitted to the intervention agency holding the alcohol concerned: Onivins-Libourne, DÃ ©lÃ ©gation nationale 17, avenue de la BallastiÃ ¨re BoÃ ®te postale 231 F - 33505 Libourne Cedex ( tel (33) 557 55 20 00; telex 57 20 25; fax (33) 557 55 20 59 ) or sent by registered mail to that address.Tenders shall be submitted in a sealed double envelope, the inside envelope marked: "Tender under procedure No 41/2001 EC for new industrial uses", the outer envelope bearing the address of the intervention agency concerned.Tenders must reach the intervention agency concerned not later than 12 noon Brussels time on 8 October 2001.All tenders must be accompanied by proof that a tendering security of EUR 4 per hectolitre of alcohol of 100 % vol has been lodged with the intervention agency concerned.Article 4The minimum prices which may be offered are EUR 7,5 per hectolitre of alcohol at 100 % vol intended for the manufacture of baker's yeast, EUR 28 per hectolitre of alcohol at 100 % vol intended for the manufacture of amine- and chloral-type chemical products for export, EUR 32 per hectolitre of alcohol at 100 % vol intended for the manufacture of eau de Cologne for export and EUR 7,5 hectolitre of alcohol at 100 % vol intended for other industrial uses.Article 5The formalities for sampling shall be as set out in Article 98 of Regulation (EC) No 1623/2000. The price of samples shall be EUR 10 per litre.The intervention agency shall provide all the necessary information on the characteristics of the alcohol put up for sale.Article 6The performance guarantee shall be EUR 30 per hectolitre of alcohol at 100 % vol.Article 7This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 September 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 194, 31.7.2000, p. 45.(4) OJ L 221, 17.8.2001, p. 8.(5) OJ L 84, 27.3.1987, p. 1.(6) OJ L 199, 30.7.1999, p. 8.(7) OJ L 349, 24.12.1998, p. 1.ANNEXINVITATION TO TENDER No 41/2001 EC FOR THE SALE OF ALCOHOL FOR NEW INDUSTRIAL USESPlace of storage, volume and characteristics of the alcohol put up for sale>TABLE>